Citation Nr: 0207183	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a fractured clavicle.  

2.  Entitlement to service connection for the claimed 
residuals of a fractured rib.  

3.  Entitlement to service connection for the claimed 
residuals of a right calf injury.  

4.  Entitlement to service connection for a claimed punctured 
lung.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
low back disorder.  






REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran and J.T.



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2000.  

(The reopened claim of service connection for a low back 
disorder is discussed in the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The veteran has submitted no competent evidence to show 
that he has current residuals of a fractured clavicle 
suffered in service 

2.  The veteran has submitted no competent evidence to show 
that he has current residuals of a fractured rib suffered in 
service.  

3.  The veteran has submitted no competent evidence to show 
that he has current residuals of a right calf injury suffered 
in service.  

4.  The veteran has submitted no competent evidence to show 
that he has current residuals of a punctured lung suffered in 
service.  

5.  In January 1991, the RO denied the veteran's original 
claim of service connection for a back disorder, but he did 
not appeal in a timely fashion from that decision.  

6.  New evidence has been presented since the RO's January 
1991 decision which bears directly and substantially on the 
veteran's claim of service connection for a back disability 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
fractured clavicle residuals due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1111, 1112, 1113, 1131, 1137, 1153, 5107(a), 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).  

2.  The veteran is not shown to have disability manifested by 
fractured rib residuals due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 
1112, 1113, 1131, 1137, 1153, 5107(a), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).  

3.  The veteran is not shown to have disability manifested by 
right calf injury residuals due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 
1112, 1113, 1131, 1137, 1153, 5107(a), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).

4.  The veteran is not shown to have disability manifested by 
punctured lung residuals due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 
1112, 1113, 1131, 1137, 1153, 5107(a), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).  

5.  New and material evidence has been submitted since the 
January 1991 RO decision to reopen the claim of service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 
3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform him.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 1991).  The veteran has not referenced any 
unobtained, obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  He was advised 
of the evidence necessary to substantiate his claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case with regard to his claims of service 
connection.  Further development and further expending of 
VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claims of 
service connection.  

The veteran asserts that he suffered a fractured clavicle, 
fractured rib, a right calf injury, a punctured lung and a 
back injury as a result of truck accidents during service in 
the Republic of Vietnam.  

A careful review of the veteran's service medical records 
shows that veteran complained of back trouble on his entrance 
examination in September 1969.  The examiner noted that the 
veteran had low back stiffness with standing.  The examiner 
noted a lumbosacral spine abnormality for which the veteran 
used a brace.  In addition, the examiner noted low back 
syndrome.  

The veteran complained of having back pain in January 1970.  
On examination there was no muscle spasm.  The veteran 
complained of pain on forward bending.  The impression was 
that of back strain.  The veteran was put on light duty for 
24 hours.  

The records also show that the veteran was in a truck 
accident in July 1970.  The records show that the veteran 
suffered a back injury and complained of pain in the right 
buttock.  The veteran was placed on bed rest for a few days.  
X-ray studies of the pelvis were negative.  The veteran 
continued to complain of a back pain one month later in 
August 1970.  On examination, there was tenderness over the 
coccyx.  

An April 1971 report notes the presence of a large 
"seronoma" on right leg.  The veteran was put on limited 
duty for 14 days.  A June 1971 report notes complaints of 
muscle pain in the lower back with full range of motion.  The 
impression was that of muscle spasm.  

On the veteran's August 1971 separation examination, the 
examiner noted the truck accident and indicated a history of 
a fractured clavicle, back pain and loss of sensation of the 
right calf area.  

In September 1990, the veteran submitted a claim of service 
connection for a back disorder.  

In a January 1991 rating decision, the RO denied the 
veteran's original claim of service connection for a back 
disorder.  The veteran did not enter a timely appeal from 
that determination.  

In June 1998, the veteran applied to reopen his claim of 
service connection for a back disorder.  In addition, the 
veteran also submitted claims of service connection for 
residuals of a broken clavicle, residuals of a broken rib, 
punctured lungs and a right leg injury.  

Private outpatient treatment records were obtained and 
associated with the claims file.  These records showed 
treatment for chronic obstructive pulmonary disease and 
chronic low back pain.  

Additional private medical records were subsequently added to 
the claims file.  These records show additional treatment for 
a low back disorder and COPD.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2000.  

With regard to the issues of service connection, the veteran 
reported that he was in a couple of car accidents during 
service and suffered a broken clavicle, broken ribs, 
punctured lungs and a right calf injury.  

With regard to the first accident, the veteran testified that 
he was hit in the hip with a truck in 1971 causing his 
current back and hip pain.  The veteran's long-time friend 
also testified with regard to his physical condition before 
and after service.  He testified that the veteran's physical 
condition was much worse after his separation from service.  
In regard to the second accident, the veteran testified that 
he was pinned under a truck in 1971, causing broken ribs, 
broken clavicle, punctured lungs and a right leg injury.  

The veteran denied having had any recent treatment for a 
clavicle condition, a punctured lung or a fractured rib.  The 
veteran indicated that he had had no VA treatment.  

The veteran testified that his back problem was the only 
thing that really bothered him enough to get treatment.  

Additional evidence was received at the RO in June 2000 
consisting of a lay statement from a fellow serviceman 
indicating that he was also involved in the truck accident 
when the veteran sustained his injuries.  Copies of photos of 
a wrecked army vehicle were attached.  

Importantly, in May 2001, the RO sent a letter to the veteran 
explaining the VCAA and its implications with regard to the 
veteran's claims.  

In this regard, the RO subsequently scheduled the veteran for 
a series of VA medical examinations.  The veteran failed to 
report to the scheduled examinations.  

The veteran was subsequently scheduled to appear before a 
Member of the Board for a hearing in May 2002.  The veteran 
failed to report to the scheduled hearing.  


I.  Service Connection

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

In this case, the veteran's service medical records show that 
he complained of back pain due to a truck accident in 
service.  On the veteran's separation examination report, 
there were handwritten notes referring to a fractured 
clavicle and loss of sensation of the right calf, in addition 
to complaints of back pain.  However, the service medical 
records are negative for any complaints, findings or 
diagnosis of rib fractures or punctured lungs.  

Despite the evidence suggesting a clavicle and right calf 
injury in service, the veteran has submitted no competent 
evidence to show that he currently suffers from residual 
clavicle or right calf disability duet to service.  In 
addition, there is also no competent evidence to show that 
the veteran currently suffers from residual disability due to 
a punctured lung or rib fracture.  

Importantly, the veteran was scheduled for VA examinations to 
assess whether he suffered from related disability, but 
failed to report to the scheduled examinations.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2001).  

In this case, viewing the evidentiary record in this 
entirety, the Board finds no medical evidence to show that 
the veteran is suffering form current residual clavicle, rib, 
right calf or punctured lung disability.  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, service connection for the residuals of a broken 
clavicle, fractured rib, punctured lung and right calf injury 
is not warranted.  


II.  New and Material Evidence

The Board notes that during the pendency of the appellant's 
appeal but after the RO's most recent consideration of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  

It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 
5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which were received long before that date.  The Board will 
consider this claim under that version of 38 C.F.R. § 3.156 
which is set forth hereinbelow.  

In this case, the veteran claims that he currently suffers 
from residuals of a back injury sustained in an automobile 
accident during active military service.  

The veteran's initial September 1990 claim of service 
connection for residuals of a back injury was denied by 
rating decision dated January 1991.  

The veteran was notified of this decision and was provided 
with notice of his appellate rights; however he did not 
perfect his appeal.  Thus, the January 1991 decision denying 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2001).  

Several years later, in June 1998, the veteran applied to 
reopen the claim of service connection for a back disorder.  

A review of private medical records from 1997 through 1998 
shows that the veteran was treated for chronic low back pain 
on numerous occasions.  

In support of his claim to reopen, the veteran also testified 
at a personal hearing before a Hearing Officer at the RO in 
February 2000 that he had aggravated his back during service 
as a result of heavy lifting and as a result of an automobile 
accident during service.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the relevant evidence added to the record since 
the RO's January 1991 decision consists of hearing testimony, 
as well as private treatment records showing recent treatment 
for chronic back pain. 

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  

The evidence is certainly new, as it was not of record at the 
time of the January 1991 decision.  Furthermore, the evidence 
is material as to question of service connection because it 
raises the possibility of aggravation of a preexisting back 
disability during service.  

Thus, this evidence is relevant and probative to the issues 
at hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

In view of the reopening of the veteran's claim of service 
connection for a back disability, further action is warranted 
in order to ensure that all appropriate notification or 
development action is undertaken as required by the VCAA.  It 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

As noted hereinabove, the veteran's claims file contains 
medical evidence showing a current low back disability.  
Moreover, the service medical records show that the veteran 
complained of having had back pain since service.  Since 
there is evidence of a preexisting back disability, the 
question of aggravation must be addressed. 

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he has 
suffered from chronic pain since service.  All outstanding 
records showing treatment for back pain since service should 
be obtained and associated with the claims file.  

The veteran should be afforded another opportunity to report 
for a VA spine examination to determine the current nature 
and likely etiology of the claimed low back disability.  The 
veteran should be provided with the language of 38 C.F.R. 
§ 3.655 (2001) noting the consequences of his failure to 
report to the examination.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a back 
disability, not previously identified, 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The veteran should also be afforded 
VA examination in order to determine the 
nature and likely etiology of the claimed 
low back disorder.  The claims folder 
should be made available to the examiner 
for review in connection with the 
evaluation.  It is requested that the 
examiner obtain a detailed medical 
history.  All indicated testing should be 
performed.  Based on his/her review to 
the case, the examiner should offer an 
opinion as to the likelihood that the 
veteran has current low back disability 
due to disease or injury that was 
incurred in or aggravated by service.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for a low 
back disorder based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



